Citation Nr: 0615062	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  97-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's chronic cervical spine degenerative disc disease, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's chronic head trauma residuals with headaches, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's chronic bronchial asthma for the 
period prior to February 15, 2002.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's chronic bronchial asthma for the 
period on and after February 15, 2002.  

5.  Whether the reduction of the disability evaluation for 
the veteran's chronic right foot ganglion cyst excision scar 
residuals from 10 percent to noncompensable effective as 
April 1, 2006, was proper.  

6.  Entitlement to an increased disability evaluation for the 
veteran's chronic right foot ganglion cyst scar residuals, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1972 to March 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied both 
increased disability evaluations for the veteran's neck 
injury residuals with C5 radiculopathy, post-traumatic 
headaches, bronchial asthma, and right ganglion cyst excision 
scar residuals and a total rating for compensation purposes 
based on individual unemployability.  In August 1996, the 
veteran submitted a notice of disagreement (NOD).  In 
September 1996, the RO issued a statement of the case (SOC) 
to the veteran and his accredited representative.  In 
November 1996, the veteran submitted an Appeal to the Board 
(VA Form 9).  

In September 2004, the RO increased the evaluation for the 
veteran's bronchial asthma from 10 to 30 percent and 
effectuated the award as of February 15, 2002.  In March 
2005, the Board remanded the veteran's claims to the RO for 
additional action.  

In December 2005, the RO proposed to reduce the evaluation 
for the veteran's right foot ganglion cyst excision scar 
residuals from 10 percent to noncompensable and 
recharacterized the veteran's neck injury residuals as 
cervical spine degenerative disc disease evaluated as 20 
percent disabling and his headache disorder as head trauma 
residuals with headaches evaluated as 10 percent disabling.  
In January 2006, the RO effectuated the proposed reduction as 
of April 1, 2006.  

For the reasons and bases addressed below, a 50 percent 
evaluation for his chronic head trauma residuals with 
headaches, a 30 percent evaluation for the veteran's chronic 
cervical spine degenerative disc disease, a 30 percent 
evaluation for his chronic bronchial asthma for the period 
from October 7, 1996, to February 14, 2002, and a total 
rating for compensation purposes based on individual 
unemployability are GRANTED; the reduction of the evaluation 
for the veteran's chronic right foot ganglion cyst excision 
scar residuals from 10 percent to noncompensable effective as 
of April 1, 2006, was not proper; and an evaluation in excess 
of 10 percent for his chronic bronchial asthma for the period 
prior to October 7, 1996, an evaluation in excess of 30 
percent for his chronic bronchial asthma for the period on 
and after February 15, 2002, and an increased evaluation for 
his right foot ganglion cyst excision scar residuals are 
DENIED.  


FINDINGS OF FACT

1.  The veteran's chronic cervical spine disability has been 
shown to be manifested by no more than severe limitation of 
motion with limitation to 15 degrees forward flexion from 
September 26, 2003; but severe intervertebral disc syndrome, 
incapacitating episodes and ankylosis are not demonstrated.  

2.  The veteran's chronic head trauma residuals have been 
shown to be manifested by a subjective history of syncope and 
headaches with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  

3.  Prior to February 15, 2002, the veteran's bronchial 
asthma was shown to be productive of no more than subjective 
complaints and daily oral bronchodilator therapy.  

4.  On and after February 15, 2002, the veteran's bronchial 
asthma has been shown to be productive of no more than 
subjective complaints; FEV-1 of 68 percent predicted and 
FEV-1/FVC of 82 percent; and daily oral bronchodilator 
therapy.  

5.  The veteran's right foot ganglion cyst excision scar 
residuals have been shown to be manifested by no more than a 
well-healed and minimally tender surgical scar with no 
reoccurrence of the cyst or significant right foot 
impairment.  

6.  The evidence of record at the time of the January 2006 
reduction action did not establish any sustained improvement 
of the veteran's right foot ganglion cyst excision scar 
residuals. 

7.  Service connection is currently in effect for chronic 
cervical spine degenerative disc disease evaluated as 30 
percent disabling, chronic head trauma residuals with 
headaches evaluated as 50 percent, chronic bronchial asthma 
evaluated as 30 percent disabling, and chronic right ganglion 
cyst excision scar residuals evaluated as 10 percent 
disabling.  The veteran has a combined evaluation of 80 
percent.   

8.  The veteran has a high school degree and has reported 
completing community college courses in automobile repair and 
electronics.  He reported last working on a full-time basis 
in 1999.  

9.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but not greater, 
evaluation for the veteran's chronic cervical spine 
degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002-2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2005).  

2.  The criteria for a 50 percent evaluation for the 
veteran's chronic head trauma residuals with headaches have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.20, 4.124a, 
Diagnostic Code 8100 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's chronic bronchial asthma for the period 
prior to October 7, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005).  

4.  The criteria for a 30 percent evaluation for the 
veteran's chronic bronchial asthma for the period from 
October 7, 1996, to February 14, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.97, Diagnostic Code 6602 (2005).  

5.  The criteria for an evaluation in excess of 30 percent 
for the veteran's chronic bronchial asthma for the period on 
and after February 15, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.97, Diagnostic Code 6602 (2005).  

6.  The reduction of the evaluation for the veteran's right 
ganglion cyst excision scar residuals from 10 percent to 
noncompensable effective as of April 1, 2006, was improper 
and the criteria for restoration of the 10 percent evaluation 
have been met.  38 C.F.R. § 3.344(c) (2005).  

7.  The criteria for an evaluation in excess of 10 percent 
for the veteran's post-operative right ganglion cyst scar 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.118, Diagnostic Code 7804 (2005).  

8.  A total rating for compensation purposes based on 
individual unemployability is warranted. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.340, 3.341, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to increased evaluations and 
a total rating for compensation purposes based on individual 
unemployability, the Board observes that the RO issued a VCAA 
notice to the veteran in May 2004 which informed him of the 
evidence generally needed to support a claim of entitlement 
to an increased evaluation and a total rating for 
compensation purposes based on individual unemployability; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish effective dates for increased 
evaluations for the claimed disabilities and a total rating 
for compensation purposes based on individual 
unemployability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of increased evaluations for his chronic cervical 
spine disorder and head trauma residuals; an evaluation in 
excess of 10 percent for his bronchial asthma for the period 
from October 7, 1996, to February 14, 2002; the propriety of 
the reduction of the evaluation of his right foot ganglion 
cyst excision residuals; and a total rating for compensation 
purposes based on individual unemployability given the 
favorable outcome below.  In reference to the issues of 
increased evaluations for the veteran's chronic bronchial 
asthma for the periods prior to October 7, 1996, and after 
February 15, 2002, and his right foot ganglion cyst excision 
residuals, the preponderance of the evidence is against the 
veteran's claims and the notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

II.  Cervical Spine
A.  Historical Review

The veteran's service medical records indicate that he 
sustained head and neck injuries in a November 1980 motor 
vehicle accident.  The report of the August 1983 VA 
examination for compensation purposes states that the veteran 
was diagnosed with left C5 radiculopathy by electromyographic 
study.  In November 1983, the RO established service 
connection for chronic neck injury residuals with C5 
radiculopathy and assigned a 10 percent evaluation for that 
disability.  

The report of a March 1995 VA examination for compensation 
purposes states that the veteran was diagnosed with 
post-traumatic cervical spine degenerative joint disease with 
muscle spasm, radiculopathy, and limitation of motion.  In 
August 1995, the RO increased the evaluation for the 
veteran's cervical spine disability from 10 to 20 percent.  
In December 2005, the RO recharacterized the veteran's 
service-connected neck/cervical spine disability as chronic 
cervical spine degenerative disc disease evaluated as 20 
percent disabling.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  On and before 
September 22, 2002, the rating schedule directed that a 20 
percent evaluation was warranted for moderate intervertebral 
disc disease with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain, demonstrable muscle spasms, and 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Before September 26, 2003, the rating schedule provided that 
a 20 percent evaluation was warranted for moderate limitation 
of motion of the cervical spine and a 30 percent evaluation 
was warranted for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertained to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5290 
(limitation of motion of the cervical spine) due to the 
provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of 
"an identical manifestation under two different diagnoses."  
VAOPGPREC 36-97.  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to cervical spine intervertebral disc syndrome (degenerative 
disc disease).  Under the amended rating schedule, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (2003) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation was warranted for 
intervertebral disc syndrome which was productive of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation required incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
required incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes 
of evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be rated using 
the evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  On and before September 25, 2003, moderate 
limitation of motion of the cervical segment of the spine 
warranted a 20 percent evaluation.  A 30 percent evaluation 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code Diagnostic Code 5290 (2003).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to cervical spine intervertebral disc syndrome 
(degenerative disc disease), cervical spine arthritic 
disorders, and other spine and back disorders.  Under the 
amended rating schedule, cervical spine arthritis and 
limitation of motion is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine which 
directs that a 10 percent evaluation is warranted where there 
is either forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; a combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation requires either forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation requires forward flexion of the cervical spine of 
15 degrees or less or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned for 
either unfavorable ankylosis of the entire cervical spine; 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2005).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  

Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 2002) which provides that the VA may award an 
increased evaluation based on a change in the regulation 
retroactive to, but no earlier than, the effective date of 
the amended regulation.  In such situations, the Board should 
apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for 
the period on and after the effective date.  VAOPGPREC 
3-2000.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

At an April 1996 VA examination for compensation purposes, 
the veteran complained of radiating neck pain.  On 
examination of the cervical spine, the veteran exhibited a 
range of motion of flexion to 35 degrees, hyperextension to 
30 degrees, and rotation to the right to 38 degrees and to 
the left to 42 degrees with a pulling sensation over the 
anterior auricles; and "insignificant" sensation to 
pinprick over the neck, the shoulders, the arms, the hands, 
and the fingers.  Contemporaneous X-ray studies of the 
cervical spine revealed mild disc space narrowing.  The 
veteran was diagnosed with neck injury residuals and neck 
strain.  

In an August 1996 written statement, the veteran advanced 
that his chronic neck disability had increased in severity.  
He stated that he experienced chronic left arm numbness 
and/or tingling.  In a September 1996 written statement, the 
veteran clarified that he had less than 50 percent "usage" 
of his neck.  In his November 1996 Appeal to the Board (VA 
Form 9), the veteran asserted that he often could not move 
his head for days and only had "a good 50% use of his neck" 
when he was feeling fine.  

At a May 1998 VA examination for compensation purposes, the 
veteran exhibited a cervical spine range of motion of flexion 
to 15 degrees, extension to 15 degrees, bilateral "tilt" to 
"less than 10 degrees," and bilateral rotation to "less 
than 20 degrees" with pain.  Contemporaneous X-ray studies 
of the cervical spine revealed disc space narrowing and 
degenerative changes with posterior osteophytes at C5-6 and 
C6-7.  The veteran was diagnosed with cervical spondylosis 
"involving the mid-portion of the neck."  The VA examiner 
commented that:

Measurements of his spinal motion are 
described.  It was unclear to this 
examiner that the limited movement was, 
in fact, related to anything except his 
willingness to move owing to the 
compliance of the neck during movements 
of other parts of the body.  The spinal 
musculature, posture and absence of 
objective evidence of painful motion, 
spasm, weakness, tenderness or nodularity 
are recorded above.  

In a January 1999 written statement, the veteran reported 
that he experienced chronic neck pain; an inability to move 
his neck; chronic bilateral arm numbness; and significant 
impairment of his ability perform vocational and daily 
activities.  

An undated written statement from S. C., the veteran's former 
employer, indicates that the veteran's "side or arm" went 
numb when he lifted objects and caused him to constantly drop 
objects.  A January 1999 written statement from C. P., 
conveys that she had known the veteran for four years.  She 
stated that the veteran's neck pain caused him "to blackout 
periodically."  

At a May 2005 VA examination for compensation purposes, the 
veteran complained of chronic pain over the area between 
posterior C2 and T1 which radiated into his left upper 
extremity.  The pain was exacerbated by activities such as 
swallowing, bending forward quickly, and prolonged sitting.  
The veteran denied experiencing tingling in his arms or 
fingers.  On examination of the cervical spine, the veteran 
exhibited a range of motion of flexion to 20 degrees, 
extension to 10 degrees, and bilateral lateral bending to 10 
degrees, and bilateral rotation to 15 degrees with pain 
throughout the entire ranges of motion and no paravertebral 
and/or upper extremity muscle tenderness, spasm, or atrophy.  
Contemporaneous X-ray studies of the cervical spine revealed 
findings consistent with degenerative disc disease and 
spondylotic changes at C5-6 and C6-7.  The VA examiner 
commented that:

The veteran's neck findings are 
attributable to cervical degenerative 
disc disease C5-6 and C6-7 with a history 
of a neck injury while in the military.  
I have described the limitation of 
motion.  The veteran complains of pain 
throughout activities and throughout the 
day.  Considering the veteran's range of 
motion, his ability for gainful 
employment would preclude the veteran 
doing any activities at or above the 
level of his shoulders which will require 
the veteran moving his head upward or 
upward gaze or turning his head from side 
to side.  ...  This examiner cannot 
distinguish symptoms which the veteran 
now has in his cervical spine of those 
that occurred in the military from those 
that may have occurred in any other time 
following military.  That is, I cannot 
separate symptoms and effects from 
service-connected and 
nonservice-connected disabilities

A June 2005 VA treatment record indicates that the veteran 
complained of chronic bilateral neck, shoulder, and upper arm 
pain of three to four months' duration.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service connected degenerative disc disease of the 
cervical spine was manifest by severe limitation of motion 
due to pain prior to September 26, 2003, and by limitation of 
forward flexion to 15 degrees thereafter.  While some VA 
examiners have questioned the actual level of the veteran's 
chronic cervical spine impairment, the orthopedic examiner at 
the May 2005 VA examination for compensation purposes 
specifically attributed all of the veteran's current cervical 
spine impairment to his service-connected disability.  
However, severe intervertebral disc syndrome meriting 
assignment of a 40 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 prior to September 
23, 2002, is not demonstrated.  Further, incapacitating 
episodes and ankylosis of the cervical spine are not 
demonstrated after September 23, 2002, and September 26, 
2003, respectively.  Therefore, the evidence supports a 30 
percent evaluation based on limitation of motion before and 
after the rating criteria change, but a preponderance of the 
evidence is against an evaluation greater than 30 percent 
under any applicable diagnostic criteria.

II.  Chronic Head Trauma Residuals
A.  Historical Review

The veteran's service medical records indicate that he 
sustained a November 1980 head injury and subsequently 
experienced chronic headaches.  The report of the August 1983 
VA examination for compensation purposes states that the 
veteran complained of chronic headaches with drowsiness.  The 
veteran was diagnosed with post-traumatic headaches.  In 
November 1983, the RO established service connection for 
post-traumatic headaches and assigned a 10 percent evaluation 
for that disability.  In December 2005, the RO 
recharacterized the veteran's headache disorder as chronic 
head trauma residuals with headaches evaluated as 10 percent 
disabling.  

B.  Increased Evaluation 

The rating schedule does not specifically address chronic 
head trauma residuals with headaches.  In such situations, it 
is permissible to evaluate the veteran's service-connected 
disability under provisions of the schedule which pertain to 
a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2005).  The Board finds 
that the veteran's service-connected chronic head trauma 
residuals with headaches are most closely analogous to 
migraines as both disorders are manifested by similar 
symptomatologies and associated impairment.  

A 10 percent evaluation is requires migraines with 
characteristic prostrating attacks averaging one every two 
months over the last several months.  A 30 percent evaluation 
requires migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005).  

At a March 1995 VA examination for compensation purposes, the 
veteran complained of continuous chronic headaches centered 
over the vertex which radiated from the occipital to the 
frontal areas.  He reported that his headaches usually lasted 
two hours; could be intense for one to two days; and were 
relieved by Tylenol.  He clarified that "he went to bed 
with" the headaches.  The veteran denied experiencing an 
aura, paresthesia, paralysis, nausea, or vomiting associated 
with the headaches.  The veteran was diagnosed with 
migrainoid headaches.  

In his August 1996 written statement, the veteran complained 
of "almost daily" headaches.  He experienced headaches 
"that knock me out or cause me to sleep as often as 2 times 
a month."  In a September 1996 written statement, the 
veteran asserted that he sustained severe headaches two to 
three times a month.  

In his November 1996 Appeal to the Board (VA Form 9), the 
veteran reported that he experienced essentially daily 
headaches and, on occasion, two to three headaches in a 
single day.  While his headaches were sometimes adequately 
relieved by aspirin, they were often manifested by impaired 
vision, nausea, weakness, and/or periods of unconsciousness.  
The veteran clarified that he often needed "to sleep to get 
rid of" his headaches.  
An April 1998 VA treatment record states that the veteran was 
seen for chronic headaches.  At the May 1998 VA examination 
for compensation purposes, the veteran complained of multiple 
daily headaches which were not relieved by medication.  The 
VA examiner commented that:

The headache which he describes is not 
migraine and has no resemblance to that 
type of headache at all.  The headache is 
unbelievable in character, being 
characterized as occurring five to seven 
times a day, lasting from fifteen minutes 
to one to two hours and occurring half 
the time he was sleeping.  The character 
of the headache is again inconsistent 
with known or established patterns.  

VA clinical documentation dated in August 1998 notes that the 
veteran complained of chronic headaches of four days' 
duration with nausea and no vomiting.  Treating VA medical 
personnel observed that the veteran appeared to be lethargic 
and in great distress.  An assessment of severe headaches was 
advanced.  An October 1998 VA treatment record states that 
the veteran continued to experience severe chronic headaches 
which were slightly relieved by codeine.  

In his January 1999 written statement, the veteran stated 
that his chronic headaches rendered him drowsy and impaired 
his memory.  In his undated written statement, S. C. 
indicates that he witnessed "several instances in which [the 
veteran] was rendered literally paralyzed by the intense 
headaches from which he suffers."  A January 1999 written 
statement from K. S. states that she worked with the veteran.  
She reported that he "always has a headache" and the 
disability significantly impaired his vocational activities.  

In an October 2004 written statement, the veteran conveyed 
that he experienced headaches several times a day of such 
severity that they would render him unconscious if left 
untreated.  An October 2004 written statement from D. R. H. 
indicates that the veteran experienced almost daily severe 
headaches.  An October 2004 written statement from C. L. P. 
states that she had known the veteran for approximately eight 
years.  She witnessed the veteran having severe headaches 
which have caused him to blackout.  

An October 2004 written statement from P. M. relates that she 
had known the veteran since 1997.  She reported that the 
veteran suffered from severe headaches which occasionally 
caused him to black out.  

At the May 2005 VA examination for compensation purposes, the 
veteran complained of severe chronic headaches.  He stated 
that he experienced daily headaches which were somewhat 
relieved by Tylenol 3.  The veteran was diagnosed with 
"headache per subjective complaint of veteran."  The VA 
examiner commented that the headaches did not appear to fit 
any pattern for diagnosis. 

A May 2005 VA treatment record states that the veteran 
complained of chronic headaches.  An impression of chronic 
headaches was advanced.  

The clinical documentation of record reflects that the 
veteran has consistently reported suffering from essentially 
daily severe headaches which necessitate the use of 
prescribed medication and significantly interfere with his 
ability to maintain gainful employment.  While several VA 
examiners have questioned the nature and severity of his 
headaches, the veteran has received documented ongoing VA 
treatment for chronic headaches.  He has submitted multiple 
lay statements from an employer, a co-worker, and other 
associates who indicate that they witnessed the veteran 
experiencing severe headaches on multiple occasions.  The 
veteran's headaches were reported to have caused significant 
impairment with his vocational pursuits.  Given such evidence 
and the inherently subjective nature of headache disorders in 
general, the Board finds that the veteran's chronic head 
trauma residuals with headaches have been shown to be 
manifested by very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  Therefore, the Board concludes that a 50 
percent evaluation is warranted.  

III.  Bronchial Asthma
A.  Historical Review

The veteran's service medical records convey that he was 
diagnosed with and treated for bronchial asthma.  The report 
of an August 1984 VA examination for compensation purposes 
states that the veteran was diagnosed with asthmatic 
bronchitis.  In November 1984, the RO established service 
connection for a history of bronchial asthma and assigned a 
noncompensable evaluation for that disability.  

The report of a January 1987 VA examination for compensation 
purposes states that the veteran complained of chronic 
bronchial asthma with 15 to 20 "spells" a month.  The 
veteran was diagnosed with a history of asthma.  In June 
1989, the Board increased the evaluation for the veteran's 
bronchial asthma from noncompensable to 10 percent.  In 
September 2004, the RO increased the evaluation for the 
veteran's bronchial asthma from 10 to 30 percent and 
effectuated the award as of February 15, 2002.  

B.  Increased Evaluations

On and before October 6, 1996, the rating schedule directed 
that a 10 percent evaluation was warranted for mild bronchial 
asthma manifested by paroxysms of asthmatic-type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent evaluation required moderate bronchial 
asthma manifested by rather frequent asthmatic attacks 
(separated by only ten to fourteen day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation required severe bronchial asthma manifested by 
frequent attacks (one or more attacks weekly) and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication and preclusion of more than light manual 
labor.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

On October 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to bronchial asthma and other respiratory disorders.  Under 
the amended rating schedule, a 10 percent evaluation is 
warranted for bronchial asthma productive of FEV-1 of 71 to 
80 percent predicted; FEV-1/FVC of 71 to 80 percent; or 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent evaluation requires bronchial asthma productive of 
FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 
percent; requiring daily inhalational or oral bronchodilator 
therapy; or requiring inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40 to 
55 percent predicted; FEV-1/FVC of 40 to 55 percent; at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2005).  

1.  Period Prior to February 15, 2002

At the April 1996 VA examination for compensation purposes, 
the veteran complained of an intermittent cough of two to 
three years' duration.  The veteran's claims file was not 
available for review.  On examination of the respiratory 
system, the veteran exhibited essentially no abnormalities.  
The veteran's pulmonary function test results were not 
available for review.  A diagnosis of bronchial asthma by 
history was advanced.  

In his September 1996 written statement, the veteran reported 
that his bronchial asthma was seasonal in nature.  In his 
November 1996 Appeal to the Board (VA Form 9), the veteran 
stated that he experienced asthmatic symptoms upon arising in 
the morning; while eating; and at bedtime.  He reported that 
he self-treated his bronchial asthma.  

At the May 1998 VA examination for compensation purposes, the 
veteran complained of chronic asthmatic symptoms including 
shortness of breath with ambulation and coughing upon arising 
in the morning and at bedtime.  He reported that he was being 
treated with an albuterol inhaler.  On examination, the 
veteran exhibited a symmetrical chest and bilateral lung 
resonance to percussion.  Contemporaneous chest X-ray studies 
were reported to show no active pulmonary disease.  The 
veteran was diagnosed with a "history of pneumonia and 
bronchitis with current treatment of asthma with albuterol 
oral inhaler."  

In his January 1999 written statement, the veteran indicated 
that he experienced numerous bronchial attacks which required 
that he use an inhaler several times a day.  He stated that 
he self-treated his bronchial asthma due to the cost and lack 
of availability of medical care.  

During the period prior to February 15, 2002, the veteran's 
bronchial asthma was objectively shown to be productive of no 
more than the subjective complaints of shortness of breath 
and coughing and daily use of a prescribed albuterol oral 
inhaler.  Such findings are not consistent with more than 
mild bronchial asthma.  Therefore, an evaluation in excess of 
10 percent under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996) for the period prior to October 
7, 1996, is not warranted.  However, the findings do reflect 
daily oral bronchodilator therapy.  Therefore, the Board 
finds a 30 percent evaluation is warranted for the period 
from October 7, 1996, to February 14, 2002.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2005)

2.  Period on and After February 15, 2002

A December 2002 VA treatment record states that the veteran 
reported that he had an episode of wheezing approximately 
four days prior to the appointment and two episodes of 
dyspnea a night.  He clarified that his breathing was "OK in 
general."  Assessments of chronic obstructive pulmonary 
disease (COPD) and tobacco use disorder were advanced.  

A December 2003 treatment record from David Kiel, M.D., 
indicates that the veteran was seen for a cough and 
bronchitis.  He was reported to use an inhaler and to smoke 
two packs a day.  On examination, the veteran exhibited 
"fairly good air movement," an occasional scattered 
expiratory wheeze, a very loose bronchospastic-sounding 
cough; and no rhonchi.  A chest X-ray study was reported to 
appear negative.  He was prescribed a course of Prednisone 
and advised to quit smoking.  

In her October 2004 written statement, P. M. conveyed that 
the veteran had "very bad" asthma which rendered him unable 
to catch his breath on a daily basis.  

At the May 2005 VA examination for compensation purposes, the 
veteran complained of chest congestion of approximately six 
months' duration and nocturnal shortness of breath.  He 
denied experiencing dyspnea on exertion.  Contemporaneous 
chest X-ray studies revealed no acute lung abnormalities.  
Contemporaneous pulmonary function testing were report to 
show FEV-1 of 68 percent predicted and FEV-1/FVC of 82 
percent.  The findings were noted to be normal.  The veteran 
was diagnosed with emphysema secondary to tobacco dependence 
of long duration and heavy use accompanied by alcohol 
dependence.  

A June 2005 VA treatment record states that the veteran 
complained of a chronic and occasionally productive cough.  
The veteran was observed to look chronically sick.  The VA 
physician commented that:

The coughing problem could be related to 
acid reflux or asthma.  My feeling is 
that the patient has a bronchospastic 
component to his COPD problem rather than 
typical bronchial asthma.  
.
In an October 2005 written statement, the veteran advanced 
that his bronchial asthma merited assignment of a 100 percent 
evaluation.  In a January 2006 written statement, the veteran 
related that his asthmatic disorder was worse in the winter 
and necessitated the use of an inhaler anywhere from 2 to 25 
times a day.  In a February 2006 written statement, the 
veteran indicated that his May 2005 pulmonary function test 
results were abnormally low due to his use of medications 
prior to the evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  During 
the period on and after February 15, 2002, the veteran's 
bronchial asthma has been objective shown to be manifested by 
subjective complaints of shortness of breath and coughing; 
FEV-1 of 68 percent predicted and FEV-1/FVC of 82 percent; 
and daily oral bronchodilator therapy.  While the veteran has 
asserted that his bronchial asthma alone renders him totally 
disabled and the May 2005 pulmonary function testing was 
inaccurate due to his use of prescribed medications, the 
Board finds that the clinical record does not support his 
contentions.  In the absence of objective evidence of either 
FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 
percent; at least monthly visits to a physician for required 
care of exacerbations; or at least three courses of systemic 
corticosteroids per year, the Board finds that the current 30 
percent evaluation adequately reflects the disability picture 
associated with the veteran's bronchial asthma and a 
preponderance of the evidence is against a higher evaluation.  

IV.  Right Foot Ganglion Cyst Excision Scar Residuals
A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with a ganglion cyst on the dorsal aspect of the 
right foot and subsequently underwent surgical excision of 
the mass.  The report of the January 1987 VA examination for 
compensation purposes states that the veteran exhibited a 
well-healed and non-adherent five centimeter-long surgical 
scar over the dorsal tendon of the right great toe and 
tenderness over the center portion of the scar.  The veteran 
was diagnosed with post-operative right ganglion cyst 
residuals.   In June 1987, the RO established service 
connection for post-operative right foot ganglion cyst scar 
residuals and assigned a 10 percent evaluation for that 
disability.  

B.  Evaluation

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial, poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for 
superficial scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars could also be evaluated on the basis of any 
associated limitation of function of the body part which they 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to scars and other skin disabilities.  An unstable 
superficial scar warrants a 10 percent evaluation.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2005).  A superficial scar 
which is painful on examination warrants a 10 percent 
evaluation.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Scars can also be evaluated on the basis 
of any associated limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).  

At the April 1996 VA examination for compensation purposes, 
the veteran complained of dorsal right foot pain.  On 
examination, the veteran exhibited a minimally tender and 
well-healed post-operative right foot scar; no reoccurrence 
of the ganglion cyst; and no associated right foot 
impairment.  

In his August 1996 written statement, the veteran advanced 
that he been informed by a VA physician that he had developed 
a "benign tumor" under his as adherent to the underlying 
tendon.  

At the May 1998 VA examination for compensation purposes, the 
veteran complained of a mass at the distal end of his right 
foot scar.  On examination, the veteran exhibited a pale and 
flat scar over the dorsal aspect of the right foot; an 
one-centimeter-long soft and raised lesion on the distal 
aspect of the scar; and no associated right foot impairment.  

At the May 2005 VA examination for compensation purposes, the 
veteran complained of chronic right foot pain.  The VA 
examiner observed that the veteran's post-operative right 
foot scar was healed, non-tender, and essentially 
asymptomatic.  The physician commented that there had been no 
reoccurrence of the ganglion cyst.  The veteran was diagnosed 
with right foot ganglion cyst excision residuals.  

In his written statements dated in January 2006, the veteran 
advanced that he experienced chronic right foot pain 
associated with his service-connected disability.  He stated 
that his right foot complaints might be occasionally relieved 
by the analgesic medications which he took.  




1.  Restoration

A tacit and initial issue before the Board is whether the 
RO's April 2006 reduction of the evaluation for the veteran's 
right foot ganglion cyst excision scar residuals from 10 
percent to noncompensable as of April 1, 2006, was proper.  
See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The 
circumstances under which an evaluation may be reduced are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2005) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)	Disabilities which are likely 
to improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added)

The Court has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

In reviewing the procedural record, the Board observes that 
the 10 percent evaluation for the veteran's post-operative 
right foot ganglion cyst scar residuals had been in effect 
since October 1986, approximately 19 years.  The evidence of 
record does not show material improvement of the veteran's 
disability level.  Indeed, the January 2006 rating decision 
identified no sustained improvement of the veteran's right 
ganglion cyst excision scar residuals.  The RO stated that 
"the medical evidence does not show that you have a 
superficial scar that is painful on examination."  

The RO merely noted that the veteran did not meet the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804.  This is the defect 
identified by the Court in Brown.  In the absence of any 
specific findings of material improvement of the veteran's 
disability, the Board concludes that the reduction of the 
evaluation for the veteran's right ganglion cyst excision 
scar residuals from 10 percent to noncompensable was 
improper.  

2.  Increased Evaluation.  

The veteran's post-operative right foot ganglion cyst scar 
residuals have been shown to be well-healed and minimally 
tender or non-tender on multiple VA examination for 
compensation purposes.  Such findings merit assignment of a 
10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  In the absence of 
evidence showing that the scar is either unstable or limits 
right foot function, the Board concludes that the current 10 
percent evaluation adequately reflects the veteran's 
service-connected right foot disability picture and a 
preponderance of the evidence is against a higher evaluation.  

V.  Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (2005).  The provisions of 
38 C.F.R. § 4.16(a) (1999), elaborate, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. ... It is provided further that 
the existence or degree of nonservice-
connected disabilities or previous 
unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service- 
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for chronic 
cervical spine degenerative disc disease evaluated as 30 
percent disabling, chronic head trauma residuals with 
headaches evaluated as 50 percent, chronic bronchial asthma 
evaluated as 30 percent disabling, and right ganglion cyst 
excision scar residuals evaluated as 10 percent disabling.  
The veteran's has a combined evaluation of 80 percent.  

The veteran has a high school degree and has reported 
completing community college courses in automobile repair and 
electronics.  He reported last working on a full-time basis 
in 1999.  

At the April 1996 VA examination for compensation purposes, 
the veteran reported that although he was "somewhat 
self-employed," he had been unable to get a full-time job.  
A contemporaneous VA social work summary indicates that the 
veteran reported that he had completed high school and 
community college courses in automotive repair and 
electronics.  The veteran conveyed that he had worked as an 
automotive repairman for three months following service 
separation.  He had not worked since 1983.  

The undated written statement from S. C. indicates that the 
veteran was employed at "Farm Service" on a part-time 
basis.  He stated that the veteran's vocational abilities 
were severely impaired by his cervical spine, headache, and 
other chronic disabilities.  The veteran's employment with 
the company was not going to continue unless he could 
overcome his disabilities through medical treatment.  

The January 1999 written statement from K. S. indicates that 
she worked with the veteran.  She recalled that the veteran 
had constant headaches which significantly affected his job.  
In a May 2002 written statement, the veteran advanced that he 
was unable to work due his tendency to lose consciousness at 
any time.  
In his June 2004 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that he last worked on a full-time basis in 
April 1999 as a gas pump attendant.  

At the May 2005 VA examination for compensation purposes, the 
veteran reported that he had not worked since service 
separation.  The orthopedic examiner commented that the 
veteran's cervical spine disability precluded the veteran 
from employment which required movement of the cervical spine 
and head and overhead work with the upper extremities.  The 
respiratory examiner commented that:

Based on the fact that the veteran has 
calluses on his hands and grease on his 
hands and under his nails, it would 
appear that [his service-connected 
headaches and pulmonary disabilities] 
have had no negative effect on his 
ability to work and that based on the 
veteran's educational level, he should be 
able to find gainful employment.  It 
appears that the veteran is working at a 
mechanical job which requires that he 
have his hands in grease for long periods 
of time.  

In a January 2006 written statement, the veteran clarified 
that he had calluses on his hands ever since childhood; his 
fingernails were always dirty; and the grease on his hands 
was from servicing his own vehicle.  In a February 2006 
written statement, the veteran acknowledged that he did "try 
to get some kind of work in."  However, the veteran 
clarified that he could not "work for too long of time 
before I start hurting too bad or just have to stop."  

The Board observes that the veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a) (2005).  While the 
veteran has apparently attempted to obtain part-time 
employment, the preponderance of the evidence reflects that 
his service-connected disabilities have rendered him unable 
to secure and follow any form of full-time employment.  
Therefore, the Board concludes that the veteran's 
service-connected disabilities render him unable to secure 
and follow substantially gainful employment consistent with 
his education and work experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
granted.  


ORDER

A 30 percent, but not greater, evaluation for the veteran's 
chronic cervical spine degenerative disc disease is GRANTED 
subject to the laws and regulations governing the award of 
monetary benefits.  

A 50 percent evaluation for the veteran's chronic head trauma 
residuals with headaches is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the veteran's 
bronchial asthma for the period prior to October 7, 1996, is 
DENIED.  

A 30 percent evaluation for the veteran's bronchial asthma 
for the period from October 7, 1996, to February 14, 2002, is 
GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  

An evaluation in excess of 30 percent for the veteran's 
bronchial asthma for the period on and after February 15, 
2002, is DENIED.  

The reduction of the evaluation for the veteran's right foot 
ganglion cyst excision scar residuals from 10 percent to 
noncompensable of January 1, 2006, was improper and 
restoration of a 10 percent evaluation is GRANTED.  

An increased evaluation for the veteran's right foot ganglion 
cyst excision scar residuals is DENIED.  

A total rating for compensation purposes based on individual 
unemployability is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


